


110 HR 3189 IH: National Security Letters Reform Act

U.S. House of Representatives
2007-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3189
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2007
			Mr. Nadler (for
			 himself, Mr. Flake,
			 Mr. Delahunt,
			 Mr. Paul, Mr. Mack, Mr.
			 Boucher, Mr. Cohen,
			 Mr. Ellison,
			 Mr. Wexler,
			 Ms. Harman,
			 Mr. Farr, Ms. Linda T. Sánchez of California,
			 Mr. Scott of Virginia, and
			 Ms. Wasserman Schultz) introduced the
			 following bill; which was referred to the Committee on the Judiciary, and in
			 addition to the Committee on Financial
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To establish reasonable procedural protections for the
		  use of national security letters, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Security Letters Reform Act
			 of 2007.
		2.National security
			 letter definedIn this Act,
			 the term national security letter means a request for information
			 under one of the following provisions of law:
			(1)Section 2709(a) of
			 title 18, United States Code (to access certain communication service provider
			 records).
			(2)Section
			 1114(a)(5)(A) of the Right to Financial Privacy Act (12 U.S.C. 3414(a)(5)(A))
			 (to obtain financial institution customer records).
			(3)Section 626 of the
			 Fair Credit Reporting Act (15 U.S.C. 1681u) (to obtain certain financial
			 information and consumer reports).
			(4)Section 627 of the
			 Fair Credit Reporting Act (15 U.S.C. 1681v) (to obtain credit agency consumer
			 records for counterterrorism investigations).
			3.Procedural
			 protections for national security letters
			(a)StandardA
			 national security letter may not be issued unless the official having authority
			 under law to issue such a letter certifies that there are specific and
			 articulable facts giving reason to believe that the information or records
			 sought by that letter pertain to a foreign power or agent of a foreign
			 power.
			(b)Limitation
			 regarding first amendment activitiesA national security letter
			 may not be issued in connection with an investigation of a United States person
			 solely upon the basis of activities protected by the first amendment to the
			 Constitution of the United States in accordance with the Attorney General’s
			 Guidelines on General Crimes, Racketeering Enterprise and Terrorism Enterprise
			 Investigations.
			(c)Other
			 limitations
				(1)Letter may not
			 contain unreasonable requirements or require privileged matterA
			 national security letter may not—
					(A)contain any
			 requirement which would be held to be unreasonable if contained in a subpoena
			 duces tecum issued by a court of the United States in aid of a grand jury
			 investigation of espionage or international terrorism; or
					(B)require the
			 production of any documentary evidence which would be privileged from
			 disclosure if demanded by a subpoena duces tecum issued by a court of the
			 United States in aid of a grand jury investigation of espionage or
			 international terrorism.
					(2)Notice of
			 rightsA national security
			 letter shall provide notice of the recipient’s right to seek judicial review
			 and explain the procedures for doing so.
				(d)Nondisclosure
				(1)In
			 generalNo recipient, or officer, employee, or agent thereof,
			 shall disclose to any person that the Federal Bureau of Investigation has
			 sought or obtained access to information or records under a national security
			 letter for 30 days after receipt of such request from the Bureau.
				(2)ExceptionA
			 recipient, or officer, employee, or agent thereof, of a national security
			 letter may disclose that the Federal Bureau of Investigation has sought or
			 obtained access to information or records under this section to—
					(A)those persons to
			 whom disclosure is necessary in order to comply with an order under this
			 section; or
					(B)an attorney in
			 order to obtain legal advice regarding such order.
					(3)ExtensionThe
			 Director of the Federal Bureau of Investigation, or the Director’s designee in
			 a position not lower than Deputy Assistant Director at Bureau headquarters or a
			 Special Agent in Charge of a Bureau field office designated by the Director,
			 may apply for an order prohibiting disclosure that the Federal Bureau of
			 Investigation has sought or obtained access to information or records under
			 this section for not more than 180 days after the order is issued.
				(4)JurisdictionAn
			 application for an order pursuant to this subsection shall be filed in the
			 district court of the United States in any district within which the authorized
			 investigation that is the basis for a request pursuant to this section is being
			 conducted.
				(5)Application
			 contentsAn application for an order pursuant to this subsection
			 must state specific and articulable facts giving the applicant reason to
			 believe that disclosure that the Federal Bureau of Investigation has sought or
			 obtained access to information or records under this section will result
			 in—
					(A)endangering the
			 life or physical safety of any person;
					(B)flight from
			 prosecution;
					(C)destruction of or
			 tampering with evidence;
					(D)intimidation of
			 potential witnesses; or
					(E)otherwise seriously
			 endangering the national security of the United States by alerting a target, a
			 target’s associates, or the foreign power of which the target is an agent, of
			 the Government’s interest in the target.
					(6)StandardThe
			 court may issue an ex parte order in response to an application under paragraph
			 (3) if the court determines that the order is narrowly tailored to meet a
			 compelling interest and that there is reason to believe that disclosure that
			 the Federal Bureau of Investigation has sought or obtained access to
			 information or records under this section will have one of the results
			 described in paragraph (5).
				(7)RenewalAn
			 order under this subsection may be renewed for additional periods of not more
			 than 180 days upon another application meeting the requirements of paragraph
			 (5) and a determination by the court that the standard of paragraph (6)
			 continues to be met.
				(8)Conforming
			 amendments
					(A)Section 2709 of title 18, United States
			 Code, is amended by striking subsection (c).
					(B)Section 1114(a)(5)
			 of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3414(a)(5)) is amended
			 by striking subparagraph (D).
					(C)Section 626 of the
			 Fair Credit Reporting Act (15 U.S.C. 1681u) is amended by striking subsection
			 (d).
					(D)Section 627 of the
			 Fair Credit Reporting Act (15 U.S.C. 1681v) is amended by striking subsection
			 (c).
					(e)Judicial
			 review
				(1)PetitionNot
			 later than 20 days after any person receives a national security, or at any
			 time before the return date specified in the letter, whichever period is
			 longer, such person may file, in the district court of the United States for
			 the judicial district within which such person resides, is found, or transacts
			 business, a petition for such court to modify or set aside such letter. The
			 time allowed for compliance with the letter in whole or in part as deemed
			 proper and ordered by the court shall not run while the petition is pending in
			 the court. The petition shall specify each ground upon which the petitioner
			 relies in seeking relief, and may be based upon any failure of the letter to
			 comply with this section or upon any constitutional or other legal right or
			 privilege of such person.
				(2)Nondisclosure
					(A)In
			 generalA person prohibited by law from disclosing information
			 about the national security letter may file, in the district court of the
			 United States for the judicial district within which such person resides, is
			 found, or transacts business, a petition for the court to set aside the
			 nondisclosure requirement. Such petition shall specify each ground upon which
			 the petitioner relies in seeking relief, and may be based upon any failure of
			 the nondisclosure requirement to comply with this section or upon any
			 constitutional or other legal right or privilege of such person.
					(B)StandardThe court shall set aside the nondisclosure
			 requirement unless the court determines that the nondisclosure requirement
			 complies with this section and does not violate any constitutional or other
			 legal right or privilege of such person.
					(3)Disclosure of
			 classified materialIn making a determination under this
			 subsection, unless the court finds that such disclosure would not assist in
			 determining any legal or factual issue pertinent to the case, the court shall
			 disclose to the petitioner, the counsel of the petitioner, or both, under the
			 procedures and standards provided in the Classified Information Procedures Act
			 (18 U.S.C. App.), any classified portions of the application, order, or other
			 related materials.
				(f)Use of
			 information
				(1)In
			 general
					(A)ConsentInformation
			 acquired from a national security letter concerning any United States person
			 may be used and disclosed by Federal officers and employees without the consent
			 of the United States person only in accordance with this subsection.
					(B)Lawful
			 purposeNo information acquired by a national security letter may
			 be used or disclosed by Federal officers or employees except for lawful
			 purposes.
					(2)Disclosure for
			 law enforcement purposesNo information acquired by a national
			 security letter shall be disclosed for law enforcement purposes unless such
			 disclosure is accompanied by a statement that such information, or any
			 information derived therefrom, may only be used in a criminal proceeding with
			 the advance authorization of the Attorney General.
				(3)Notification of
			 intended disclosure by the United StatesWhenever the United
			 States intends to enter into evidence or otherwise use or disclose in any
			 trial, hearing, or other proceeding in or before any court, department,
			 officer, agency, regulatory body, or other authority of the United States
			 against an aggrieved person any information obtained by or derived from a
			 national security letter, the United States shall, before the trial, hearing,
			 or other proceeding or at a reasonable time before an effort to so disclose or
			 so use this information or submit it in evidence, notify the aggrieved person
			 and the court or other authority in which the information is to be disclosed or
			 used that the United States intends to so disclose or so use such
			 information.
				(4)Notification of
			 intended disclosure by State or political subdivisionWhenever a
			 State or political subdivision of a State intends to enter into evidence or
			 otherwise use or disclose in any trial, hearing, or other proceeding in or
			 before any court, department, officer, agency, regulatory body, or other
			 authority of the State or political subdivision against an aggrieved person any
			 information obtained or derived from a request pursuant to this section, the
			 State or political subdivision thereof shall notify the aggrieved person, the
			 court or other authority in which the information is to be disclosed or used,
			 and the Attorney General that the State or political subdivision thereof
			 intends to so disclose or so use such information.
				(5)Motion to
			 suppress
					(A)In
			 generalAny aggrieved person against whom evidence obtained or
			 derived from a national security letter is to be, or has been, introduced or
			 otherwise used or disclosed in any trial, hearing, or other proceeding in or
			 before any court, department, officer, agency, regulatory body, or other
			 authority of the United States, or a State or political subdivision thereof,
			 may move to suppress the evidence obtained or derived from the request, as the
			 case may be, on the grounds that—
						(i)the
			 information was acquired in violation of the Constitution or laws of the United
			 States; or
						(ii)the
			 request was not in conformity with the requirements of this section.
						(B)TimingA
			 motion under subparagraph (A) shall be made before the trial, hearing, or other
			 proceeding unless there was no opportunity to make such a motion or the
			 aggrieved person concerned was not aware of the grounds of the motion.
					(6)Judicial
			 review
					(A)In
			 generalWhenever—
						(i)a
			 court or other authority is notified pursuant to paragraph (3) or (4);
						(ii)a
			 motion is made pursuant to paragraph (5); or
						(iii)any motion or
			 request is made by an aggrieved person pursuant to any other statute or rule of
			 the United States or any State before any court or other authority of the
			 United States or any State to—
							(I)discover or obtain
			 materials relating to a request issued pursuant to this section; or
							(II)discover, obtain,
			 or suppress evidence or information obtained or derived from a request issued
			 pursuant to this section;
							the United
			 States district court or, where the motion is made before another authority,
			 the United States district court in the same district as the authority shall,
			 notwithstanding any other provision of law and if the Attorney General files an
			 affidavit under oath that disclosure would harm the national security of the
			 United States, review in camera the materials as may be necessary to determine
			 whether the request was lawful.(B)DisclosureIn
			 making a determination under subparagraph (A), unless the court finds that such
			 disclosure would not assist in determining any legal or factual issue pertinent
			 to the case, the court shall disclose to the aggrieved person, the counsel of
			 the aggrieved person, or both, under the procedures and standards provided in
			 the Classified Information Procedures Act (18 U.S.C. App.), any classified
			 portions of the application, order, or other related materials, or evidence or
			 information obtained or derived from the order.
					(7)Effect of
			 determination of lawfulness
					(A)Unlawful
			 ordersIf the United States district court determines pursuant to
			 paragraph (6) that the national security letter was not in compliance with the
			 Constitution or laws of the United States, the court may, in accordance with
			 the requirements of law, suppress the evidence which was unlawfully obtained or
			 derived from the request or otherwise grant the motion of the aggrieved
			 person.
					(B)Lawful
			 ordersIf the court determines that the request was lawful, it
			 may deny the motion of the aggrieved person except to the extent that due
			 process requires discovery or disclosure.
					(8)Binding final
			 ordersOrders granting motions or requests under paragraph (6),
			 decisions under this section that a national security letter was not lawful,
			 and orders of the United States district court requiring review or granting
			 disclosure of applications, orders, or other related materials shall be final
			 orders and binding upon all courts of the United States and the several States
			 except a United States court of appeals or the Supreme Court.
				(g)DefinitionsIn
			 this Act and in each provision of law authorizing national security
			 letters—
				(1)the term
			 agent of a foreign power has the meaning given such term by
			 section 101(b) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.
			 1801(b));
				(2)the term
			 aggrieved person means a person whose name, address, length of
			 service, or local or long distance toll records were sought or obtained under
			 this section; and
				(3)the term
			 foreign power has the meaning given such term by section 101(a) of
			 the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801(a)).
				4.Cause of action
			 for misuse of national security lettersA person to whom records requested by a
			 national security letter pertains may, in a civil action against any person
			 issuing or obtaining the issuing of such letter, obtain money damages equal to
			 the greater of the actual damages or $50,000, if the national security letter
			 was issued contrary to law or the certification on which is was based was
			 without factual foundation.
		5.Sunset of Patriot Act
			 changes to national security letter authority
			(a)In
			 generalThe authority to
			 issue national security letters shall revert 5 years after the date of the
			 enactment of this Act to that provided by law on October 25, 2001.
			(b)ReportNot
			 later than the date on which the authority to issue national security letters
			 ceases under this Act, the Attorney General shall report to Congress on
			 whether, and if so, how, the authority to issue national security letters
			 furthered investigations as compared to alternative methods for obtaining
			 relevant information.
			6.Minimization
			 procedures, disposal of wrongly acquired information, and Congressional
			 reporting
			(a)Minimization
			 ProceduresThe Attorney
			 General shall establish minimization and destruction procedures to ensure that
			 information obtained pursuant to a national security letter regarding persons
			 that are no longer of interest in an authorized investigation is destroyed.
			 Such procedures shall be transmitted to the Permanent Select Committee on
			 Intelligence and the Committee on the Judiciary of the House of Representatives
			 and the Select Committee on Intelligence and the Committee on the Judiciary of
			 the Senate in unclassified format within 3 months of passage, and shall
			 include—
				(1)specific
			 procedures, that are reasonably designed in light of the purpose and technique
			 of the particular surveillance, to minimize the acquisition and retention, and
			 prohibit the dissemination, of nonpublicly available information concerning
			 unconsenting United States persons consistent with the need of the United
			 States to obtain, produce, and disseminate foreign intelligence information;
				(2)procedures that
			 provide for the destruction of information relating to United States persons
			 that do not reflect activity that would lead a reasonable agent or analyst to
			 believe that the person is an agent of a foreign power as defined in 50 U.S.C.
			 1801(b);
				(3)procedures for identifying whether the
			 information returned in response to a national security letter exceeds the
			 scope of the original request and further procedures for returning or
			 destroying the superfluous information as soon as possible and before it is
			 entered into any database or used in any way; and
				(4)deadlines for
			 destruction, minimization, or return of information described in paragraphs (1)
			 through (3), that require such destruction, minimization, or return as soon as
			 possible.
				(b)Disposal of
			 wrongly acquired informationEach authority of the Government
			 shall have the duty to dispose of all private information obtained without
			 legal authority under color of a national security letter.
			(c)ReportThe Attorney General shall, semiannually,
			 submit to the Permanent Select Committee on Intelligence and the Committee on
			 the Judiciary of the House of Representatives and the Select Committee on
			 Intelligence and the Committee on the Judiciary of the Senate a unclassified
			 report containing—
				(1)the total number of
			 national security letters issued during the preceding six months, in
			 unclassified form;
				(2)for each of the
			 laws authorizing national security letters, the total number of national
			 security letters issued during the preceding six months under the authority of
			 that law;
				(3)for each of the laws authorizing national
			 security letters, the total number of national security letters issued during
			 the preceding six months under the authority of that law for United States
			 persons;
				(4)for each of the laws authorizing national
			 security letters, the total number of national security letters issued during
			 the preceding six months under the authority of each such subparagraph for
			 non-United States persons;
				(5)a
			 description of the minimization procedures adopted by the Attorney General
			 pursuant to subsection (c), including any changes to minimization procedures
			 previously adopted by the Attorney General;
				(6)a
			 summary of the challenges made by recipients of national security letters in
			 court;
				(7)a
			 description of the extent to which information obtained with national security
			 letters has aided investigations and an explanation of how such information has
			 aided such investigations; and
				(8)a
			 description of the extent to which information obtained with national security
			 letters has aided prosecutions and an explanation of how such information has
			 been used in or aided such prosecutions.
				7.Requirements
			 relating to claims of emergency in connection with certain national security
			 lettersSection 2702 of title
			 18, United States Code, is amended—
			(1)in subsection (b),
			 so that paragraph (8) reads as follows:
				
					(8)to a governmental entity, if the provider
				reasonably believes that an emergency involving immediate danger of death or
				serious physical injury to any person justifies disclosure of the
				information;
					;
			(2)in
			 subsection (c), so that paragraph (4) reads as follows:
				
					(4)to a governmental entity if the provider
				has a reasonable belief that an emergency involving the imminent danger of
				death or serious physical injury to any person requires disclosure without
				delay of information relating to the
				emergency;
					;
				and
			(3)so that subsection
			 (d) reads as follows:
				
					(d)Reporting of
				emergency disclosuresOn a
				semiannual basis the Attorney General shall submit to the Committee on the
				Judiciary of the House of Representatives and the Committee on the Judiciary of
				the Senate a report containing—
						(1)the number of
				accounts from which the Department of Justice has received voluntary
				disclosures under subsection (b)(8), and a summary of the factual basis for
				each emergency disclosure; and
						(2)the number and
				type of communications the Department of Justice has received by voluntary
				disclosure under subsection (c) (4) , and a summary of the factual basis for
				each emergency
				disclosure.
						.
			
